Citation Nr: 0034012	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  99-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to his receipt of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

This matter arises from a decision rendered in June 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which held that the character of the 
claimant's discharge from military service in March 1969 
constituted a bar to his receipt of all VA benefits except 
for health care under 38 U.S.C.A. Chapter 17 (West 1991) for 
any disabilities determined to be service connected.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

The Board observes that the RO originally determined that the 
character of the claimant's discharge from military service 
was a bar to his receipt of VA benefits by a decision dated 
in April 1981.  However, there is no indication of record 
that the claimant either was informed of that determination 
or of his appellate rights.  As such, the de novo 
determination rendered by the RO in June 1998 is deemed 
appropriate, and the Board will review it accordingly.


FINDINGS OF FACT

1.  The claimant served in the United States Navy from 
October 1964 until March 1969 when he was discharged under 
other than honorable conditions.

2.  During military service, the appellant resisted 
apprehension by the Shore Patrol in October 1966, was absent 
from his appointed place of duty in October 1966, received 
nonjudicial punishment for creating a disturbance in February 
1967, and received nonjudicial punishment for unauthorized 
absences in May 1967, June 1967, May 1968, June 1968, and 
August 1968.  While on unauthorized absence in September 
1968, the appellant was apprehended by civil authorities and 
charged with armed robbery.

3.  The various offenses committed by the appellant while on 
active duty during the period from October 1966 to June 1969 
constituted misconduct that was both willful and persistent 
in nature.


CONCLUSION OF LAW

The appellant's discharge from military service in February 
1969 under conditions other than honorable constitute a bar 
to the payment of all VA benefits except certain benefits 
provided under 38 U.S.C.A. Chapter 17.  38 U.S.C.A. 
§§ 101(2), 5303 (West 1991); 38 C.F.R. § 3.12(d)(4) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant had military service with the United States 
Navy from October 1964 to March 1969.  His discharge from 
service was under other than honorable conditions.  He 
contends that his military service has been mischaracterized.  
More specifically, he asserts that he was charged with 
various periods of absence without leave (AWOL), but that he 
was not actually absent; he asserts that because he had 
developed a drug habit, he had been unable to report for duty 
during the periods for which he was charged AWOL.  He further 
contends that, although he was given a summary court martial 
for resisting apprehension by the Shore Patrol, he did not 
offer resistance as charged.  Finally, he contends that, 
although he was charged with armed robbery in February 1969, 
he ultimately was not convicted.  He concludes that the 
circumstances surrounding each of the infractions that led to 
his discharge should be mitigated accordingly.  

The facts in this case are as follows.  The appellant entered 
the United States Navy on October 12, 1964, for a term of 
four years.  On October 6, 1966, he was awarded four days' 
extra duty for being absent from his appointed place of duty 
for two hours.  On October 21, 1966, he was convicted by a 
special court martial for resisting apprehension by the Shore 
Patrol.  On February 15, 1967, the appellant was given a 
nonjudicial punishment for creating a disturbance and acting 
in a manner so as to bring discredit upon the Armed Forces of 
the United States.  On May 3, 1967, the appellant was given a 
nonjudicial punishment for being AWOL for 13 1/2 hours.  On 
June 23, 1967, the appellant was given nonjudicial punishment 
for being AWOL for 17 1/2 hours.  On May 6, 1968, the 
appellant was given a nonjudicial punishment for being AWOL 
for 1 day.  On June 27, 1968, the appellant was given 
nonjudicial punishment for being AWOL for 4 days and 
22 hours.  On August 16, 1968, the appellant was given a 
nonjudicial punishment for being AWOL for 3 hours.  Finally, 
on February 19, 1969, the appellant was sentenced to the 
Department of Corrections in Chino, California, pursuant to 
armed robbery charges.  It was then recommended that he be 
given an administrative discharge under conditions other than 
honorable.  The appellant was informed of this, and was given 
the opportunity to consult with counsel.  However, he chose 
to waive that privilege and accept an administrative 
discharge.  He then was discharged on March 31, 1969 in 
absentia because of his confinement by civilian authorities.  

Most VA benefits are not payable unless a claimant was 
discharged from military service under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. § 3.12(a).  A discharge or release because of 
willful misconduct shall be considered to have been a 
discharge issued under dishonorable conditions.  See 
38 C.F.R. § 3.12(d)(4).  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if military 
service otherwise was honest, faithful and meritorious, or if 
it is determined that the claimant was insane at the time of 
committing the offense causing such discharge.  See 38 C.F.R. 
§ 3.12(b), (d)(4).  It is within this context that the 
appellant's claim must be examined.  

Despite the veteran's contentions to the contrary, the record 
indicates that he was convicted by a special court martial of 
resisting apprehension by the Shore Patrol on October 21, 
1966.  Moreover, the record indicates that he was sentenced 
by civilian authorities for armed robbery, notwithstanding 
that criminal proceedings ultimately were suspended.  
Finally, the Board observes that the veteran had a number of 
AWOL's; his assertion that these were the result of his use 
of recreational drugs is not considered a mitigating factor.  
Reviewing the veteran's record as a whole, one can only 
conclude that his various infractions from 1966 until 1969 
constituted misconduct that was both willful and persistent 
in nature.  Parenthetically, the Board observes that the 
period of military service now at issue was the only active 
military service performed by the claimant.  As such, the 
provisions of 38 C.F.R. § 3.13 regarding conditional 
discharges are not for application.  In view of the 
foregoing, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought. 


ORDER

The appeal is denied.



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

